COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

 EL PASO COUNTY SHERIFF’S                     §
 OFFICERS ASSOCIATION, INC.,                                  No. 08-14-00177-CV
                                              §
                  Appellant,                                    Appeal from the
                                              §
 v.                                                            41st District Court
                                              §
 RICHARD D. WILES IN HIS OFFICIAL                           of El Paso County, Texas
 CAPACITY AS SHERIFF OF EL PASO               §
 COUNTY, TEXAS,                                              (TC# 2014DCV1557)
                                               §
                  Appellee.

                                       JUDGMENT

       The Court has considered this cause on the joint motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed without prejudice.

We therefore dismiss the appeal without prejudice. We further order costs are to be paid by the

party incurring them in accordance with the agreement of the parties, and this decision be

certified below for observance.

       IT IS SO ORDERED THIS 11TH DAY OF MARCH, 2015.


                                           STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.